Order entered January 31, 2022




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-21-01158-CV

             IN THE INTEREST OF R.W. AND J.W., CHILDREN

                On Appeal from the 354th Judicial District Court
                             Hunt County, Texas
                        Trial Court Cause No. 89178

                                    ORDER

      Before the Court is appellant’s January 28, 2022 motion seeking a one-day

extension of time to file her brief on the merits. We GRANT the motion. We

ORDER the brief tendered to this Court by appellant on January 28, 2022, filed as

of the date of this order.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE